EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Joseph P. Anderson III on 7/21/2021. The application has been amended as follows: 
1. 	(Currently Amended) [[An]]A patient-specific alignment guide, comprising: 
a head; 
an extension;
one or more positioning pins;
said head being constructed from a 3D model that is reconstructed from CT, MR or similar images of a patient and that is conformed to and engages part of said patient's pelvis; 
said extension being attached to said head and possessing one or more guide holes through which a positioning pin can be inserted into said patient's pelvis; and
wherein said extension is attached to said head by a rotating axle, such that said extension may pivot while said head is secured in said patient’s pelvis.
2. 	(Currently Amended) The patient-specific alignment guide of claim 1 wherein, said part of the pelvis is said patient's acetabulum.
3. 	(Currently Amended) The patient-specific alignment guide of claim 1 wherein, said extension possesses a handle,
4. 	(Currently Amended) The patient-specific alignment guide of claim 3 wherein, said handle possesses one or more additional guide holes.
5. 	(Cancelled)
patient-specific alignment guide of claim 1 wherein, said head of said patient-specific alignment guide possesses one or more claws to secure it to said patient's pelvis.
7. 	(Currently Amended) The patient-specific alignment guide of claim 1 wherein, said positioning pin possesses a clamp which can be placed on said positioning pin after it has been inserted into said patient; 
said clamp formed such that it can hold or guide surgical tools.
8. 	(Currently Amended) The patient-specific alignment guide of claim 7 further comprising a depth controller for controlling the depth of surgical instruments.
9. 	(Currently Amended) The patient-specific alignment guide of claim 8 wherein said depth controller is a ring structure that attaches to said surgical instruments.
10. 	(Currently Amended) A method for using the device of claim 1 comprising the following steps:
a. providing [[an]]a patient-specific alignment guide of claim l;
b. aligning said head into said part of the patient's pelvis for which it has been shaped;
e. inserting one or more said positioning pins into said patient's pelvis, using one or more said guide holes;
d. attaching a clamp to one of said positioning pins;
e. using said positioning pins and said clamp to guide one or more surgical instruments including, but not limited to, reamers, impactors and acetabular cup implant tools during a surgical procedure.

The following is an examiner's statement of reasons for allowance: as amended, Applicants’ claims set forth a series of physical structures/configurations that extend substantially beyond that which is disclosed within the previously cited/applied Witt et al. reference. There is no obvious reason to modify Witt et al. to satisfy each of Applicants’ pertinent limitations such as the rotating axle, as claimed in claim 1, and such modification would be likely to render the Witt et al. structures/configurations incapable of continuing to operate/behave in the particular manner set forth within the Witt et al. reference itself. Given the particularly sensitive nature of such structures/configurations, such a modification would be strongly indicative of an application of impermissible hindsight reasoning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775